Title: The American Commissioners to John Young, 2 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Young, John


Sir
Paris 2d. Decr. 1777
You will receive by Mr. Moylan dispatches for Congress, which you will secure ready for sinking in Case of Danger. On your Leaving the River Nantes it has been recommended as the safest to keep well in with the Coast of France until you can leave the Continent intirely. Of this you will be the best judge. We advise you to avoid speaking with every Vessel on your Passage, and to make the first safe Port you can in the United States; if the wind and weather permit some port near Boston appears to be the best. But must submit it to your Judgment as the wind may serve or as other Circumstances may occur. Capt. Bell will take a Passage with you, and we recommend to you to trust the Care of your Dispatches to him in case of accident to yourself (which God forbid) or on your arival if the Care of your Vessel or other Circumstances prevent your going yourself express to Congress therewith that you entrust them to him, but the Dispatches for Congress are not to be given to other persons than one of you, before they are delivered to Congress. Private Letters may be delivered or forwarded as you find Opportunity. Your Bills of Disbursements and Expences at Nantes you informed us would be settled by Mr. Morris; we have only to say that the Hon. W. Lee Esqr. being joint Agent with him ought to have an Acct. of the Disbursements at Least for his Direction in his accts. This is not a matter of ours and we mention it as we are Confident you will do every thing proper to avoid any misunderstanding in that Affair. We most heartily wish you a safe and speedy Passage, and recommend you to the Notice of Congress for your services. We are &c.
Capt. Young
